Citation Nr: 0912087	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  08-00 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
post traumatic stress disorder (PTSD), and if so, whether the 
reopened claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
manic depressive/bipolar disorder, and if so, whether the 
reopened claim should be granted.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
residuals of a shell fragment wound of the left lower 
extremity, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  In a March 13, 2009, motion, the 
Veteran moved for this relief due to his age and health.  
This motion is granted herein.

The Veteran served with the United States Army Air Corps from 
June 1944 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which declined to reopen 
the previously denied claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a VA Form 9, Appeal to Board of Veterans' Appeals, filed 
in December 2007, the Veteran requested a hearing before a 
Veterans Law Judge, to be held at the Pittsburgh, 
Pennsylvania, RO.  In February 2008, the Veteran's 
representative submitted a statement indicating that he 
wished to withdraw his hearing request and have the claims 
folder forwarded to the Board for consideration.

Subsequently, in a February 2009 Brief and a March 2009 
Motion for Remand, the Veteran's representative has stated 
that the Veteran does desire a hearing before a Veterans Law 
Judge at the RO.

Because the Board may not proceed with an adjudication of the 
Veteran's claim without affording him an opportunity for a 
Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) 
and 38 C.F.R. § 20.700(a).  Travel Boards are scheduled by 
the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. Contact the Veteran and clarify his 
hearing request, particularly as regards 
the location of the hearing.  Huntington, 
West Virginia, currently has jurisdiction 
over the claim, but the Veteran has 
specified in the past that he desires the 
hearing be held at the Pittsburgh, 
Pennsylvania, RO.

2.  The RO should schedule the Veteran for 
a Travel Board hearing at the appropriate 
location.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

